Citation Nr: 1600727	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  12-28 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran.


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1983 to June 1990.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that, in pertinent part, denied service connection for hepatitis C.  The claim file is now in the jurisdiction of the St. Paul, Minnesota RO.  In November 2015, a Board videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  


FINDING OF FACT

The medical evidence does not show, and the Veteran acknowledges he does not have, or during the pendency of the claim has had, hepatitis C.


CONCLUSION OF LAW

Service connection for hepatitis C is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)
 
The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The notice requirements have been met.  A July 2011 letter notified the Veteran of the information needed to substantiate and complete his claim of service connection for hepatitis C, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The letter also provided notice as to how VA assigns disability ratings and effective dates.  The appeal was most recently readjudicated in an October 2012 statement of the case.  

Regarding the duty to assist, the Veteran's service treatment records (STRs), and relevant post-service treatment records have been secured.  The Veteran has not identified any additional records that could be used to support his claim.  A VA examination was performed in connection with his claim of service connection for hepatitis C in September 2012.  The Board finds the examination report and opinion is adequate for adjudication purposes.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing to fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in November 2015, the undersigned identified the issue on appeal and focused on the elements necessary to substantiate the claim and evidence that could assist the Veteran in substantiating the claim.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) were satisfied.

VA's duties to notify and assist are met.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In the absence of a current diagnosed disability, service connection cannot be granted for such disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

At the November 2015 Board hearing, the Veteran acknowledged he does not have hepatitis C, but rather hepatitis B, and said he would be filing a separate claim for that disability.  He filed a claim for hepatitis B in November 2015 which is currently being processed by the AOJ.

Accordingly, given the undisputed fact that the Veteran does not have hepatitis C, the law is dispositive in this matter, and VA is precluded from granting service connection for hepatitis C.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Regardless, the Board notes a review of the Veteran's post-service treatment records shows he has not tested positive for hepatitis C.  He underwent a VA examination in September 2012.  The examiner diagnosed hepatitis B and noted the date of diagnosis was 1990.  However, when asked to provide a specific history for hepatitis C, the examiner noted he had been diagnosed with it in 1984.  The examiner subsequently noted there was not a current diagnosis of hepatitis C and no records of him being diagnosed with hepatitis C.  Serology showed no evidence of exposure to the hepatitis C virus.  The Board notes a March 2013 VA mental health note indicates he was positive for hepatitis C, but no test results associated with his VA treatment records show he tested positive for hepatitis C.  Notably, July 2013 and July 2015 tests for hepatitis C were negative.

In the absence of a current diagnosed disability, service connection cannot be granted for such disability.  See Brammer, 3 Vet. App. 225.  Accordingly, service connection for hepatitis C is not warranted


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


